*575opihioh.
St. Paul, Judge.
Plaintiff sold defendant an automobile and as security for the price took and recorded a chattel mortgage thereon. Tharet^>an’~'opponent made> certain repairs to the automobile —twhich Vías still in its possession when seized herein) and now claims payment out of the proceeds thereof by preference over plaintiff.
The chattel mortgage act (lío. 198' of 1918, Section 4) provides that every such mortgage shall be a lien on the chattel from the filing thereof for recordation, "and said lien shall be superior in rant to any privilege or lien arising subsequently thereto."
It is eoritouded however that 0. 0. SS17 lío Z gives a workman or artisan a right to detain the thin;; on ..'hioh a;. has worked, until paid; and that this right is not affected by the provisions of the chattel mortgage act.
Row it is clear that the right to retain a thing until a debt be paid, must and does necessarily confer the highest possible privilege or lien upon the thing. But the substance of the right is in the priority thus secured to the creditors and not in the mere vain detention of the thing itself.
Hence our courts have not hesitated to compel him. whose privilege was based on a right of pledge to take the substance of his right and waive the name.
*576Flournoy vs. Millings, 15 An. 475 Case vs Kloppenberg, 26 An 482.
So that a privilege, or lleq, or priority, or preference, evan though oouplad.' with a right of detention, or of possession, or of pladga, is after all only a privilege or lion, though of a high rank, and. hence falls within tha sweeping taros of the 8hattel Mortgage Act.
As the privilege and lien of the opponent herein, arose subsequent to plaintiff's raoorded Chattel Mortgage, the latter is entitled to priority.
Judgment Affirmed.
New Orleans La, May 17th, 1920